                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

         Plaintiff,                       Case No. 1:20−cr−31

   v.                                     Hon. Paul L. Maloney

AMY JO−MANSHUM JOHN,

         Defendant.
                                     /



                          NOTICE OF HEARING


TAKE NOTICE that a hearing has been scheduled as set forth below:

Type of hearing(s):   Sentencing
Date/Time:            August 17, 2020 02:30 PM
District Judge:       Paul L. Maloney
Place/Location:       174 Federal Building, Kalamazoo, MI




                                     PAUL L. MALONEY
                                     United States District Judge

Dated: May 6, 2020            By:     /s/ Amy C. Redmond
                                     Case Manager
